Citation Nr: 0604434	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to December 
1971, including a tour of duty in the Republic of Vietnam.  
The veteran has a Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, pertinent part of which denied 
the claim for service connection for tinnitus.  

Although the December 2001 RO decision also denied a claim 
for service connection for post-traumatic stress disorder 
(PTSD), the veteran expressed no disagreement with this 
decision.  Other claims denied by the RO in the December 2001 
RO decision are not on appeal.  At a March 2004 
videoconference hearing before a Veterans' Law Judge (VLJ) of 
the Board, the veteran withdrew claims for service connection 
for vertigo and bilateral hearing loss.  Furthermore, a Board 
decision of September 2004 denied a claim for service 
connection for hepatitis C.  These other issues are not 
before the Board.  

In September 2004, the Board also remanded the claim for 
service connection for tinnitus so that a VA examination, 
with nexus opinion, would be conducted.  However, the veteran 
appeared at a VA examination scheduled for December 2004 and 
expressed his intention to withdrawal his claim-action which 
he never formally completed.  The examination was not 
conducted, but additional development is not indicated at 
this time.  

In January 2006, the veteran requested a videoconference 
hearing before a Board VLJ.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.



REMAND

The Board decides an appeal only after affording a claimant 
the opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  In January 2006, the veteran requested a 
videoconference hearing before a Board VLJ.  See 38 C.F.R. 
§ 20.700 (2005).  Although a prior videoconference hearing 
was conducted in March 2004, the VLJ who conducted this 
hearing is no longer at the Board.  Pursuant to 38 C.F.R. 
§ 20.707, the veteran has the right to another hearing.  
Accordingly, the veteran should be scheduled for the 
requested videoconference hearing.  

Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was issued pertinent to the claim on appeal in April 2001.  
However, additional due process requirements, anticipated by 
the VCAA and its implementing regulations, may require that 
the RO again schedule the veteran for a VA otolaryngologic 
examination, as previously requested in the Board's September 
2004 Remand.  See 38 U.S.C.A. §§ 5100, 5102, 5103, and 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
veteran should also be provided notice that any failure on 
his part to cooperate in the conduct of a VA examination may 
be prejudicial to his appeal.  See 38 C.F.R. § 3.655.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Thus, while no action is required of the veteran until 
further notice is obtained, the Board takes this opportunity 
to advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

In this regard, the veteran is specifically advised that it 
is his responsibility to report for the examinations; to 
cooperate in the development of the claim; and to advise VA 
of any changes in his objectives towards appellate review.  

The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should schedule the veteran 
for a videoconference hearing at the RO 
before a VLJ of the Board sitting in 
Washington, D.C.  

2.  Thereafter, the RO must review the 
claims file and undertake any other 
development it determines to be required 
under VCAA and its implementing 
regulations, to include advising the 
veteran that his cooperation is necessary 
in the conduct of a rescheduled VA 
otolaryngologic examination, previously 
requested by the Board in September 2004.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for tinnitus on a de novo 
basis, to include all of the pertinent 
evidence of record, including evidence 
received after the August 2005 SSOC.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


